Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03693-NRN

BRIAN TUCKER,

Plaintiff,

v.

ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,

Defendant.


                              ORDER DENYING
             ALLSTATE’S MOTION FOR SUMMARY JUDGMENT (Dkt. #36)


N. REID NEUREITER
United States Magistrate Judge

        This case is before me for all purposes pursuant to 28 U.S.C. § 636(c), upon the

consent of the parties (Dkt. #14) and the Order Referring Case to Magistrate Judge

entered by Chief Judge Philip A. Brimmer on February 24, 2020 (Dkt. #15). Now before

me is Defendant Allstate Property and Casualty Insurance Company’s (“Allstate”)

Motion for Summary Judgment. Dkt. #36. Plaintiff Brian Tucker filed a response. Dkt.

#43. Allstate filed a reply. Dkt. #51. On March 25, 2021, I held a Motion Hearing. See

Dkt. #52. Now, being fully informed and for the reasons discussed below, it is hereby

ORDERED that the subject motion (Dkt. #36) is DENIED.

                       BACKGROUND AND MATERIAL FACTS

        This is an insurance coverage dispute. Based on the briefing and evidence

submitted, the parties agree as follows, unless noted. Where a dispute exists, I construe

the facts most favorably to Mr. Tucker, the nonmovant.
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 2 of 16




       Mr. Tucker was in an automobile accident on April 30, 2015. He was insured

under a policy issued by Allstate. Under the policy, Mr. Tucker was required to

cooperate with Allstate in the investigation and authorize Allstate to obtain medical

records. The policy also provides that an insured may not bring an action against

Allstate unless there is full compliance with all policy terms.

       Mr. Tucker’s counsel submitted a letter of representation Allstate on June 10,

2015, advising that Mr. Tucker may pursue a UIM claim under the policy. On August 4,

2015, Allstate adjuster Charlene Djurdevic sent a letter to Mr. Tucker’s agents asking

that Mr. Tucker sign and return a medical-records authorization and identify all treating

providers. Ms. Djurdevic also informed Mr. Tucker that Allstate would insist on strict

compliance with the policy language requiring full compliance with policy provisions

before a lawsuit can be filed. The authorization was never signed or returned to Allstate.

       On August 13, 2018, Mr. Tucker’s counsel wrote to inform Allstate that Mr.

Tucker had commenced litigation against the tortfeasor. He requested permission to

settle for the tortfeasor’s policy limits of $100,000. The new adjuster, Raul Sanchez,

requested a copy of the declarations page for the tortfeasor’s liability policy as well as

information on Mr. Tucker’s injuries and treatment. Mr. Tucker provided the declarations

page on January 31, 2019. On February 1, 2019, Allstate granted permission to settle

and asked Mr. Tucker if he would be submitting a UIM claim. Mr. Tucker’s counsel

responded in the affirmative and indicated that a support package could be expected in

45–60 days.

       Allstate contends that on February 19, 2019, Mr. Sanchez made a request to Mr.

Tucker’s counsel for a medical-records authorization and an identification of treating




                                              2
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 3 of 16




providers “so I may obtain medical reports and other information needed to evaluate this

claim.” Mr. Tucker denies ever receiving this letter; therefore, he did not sign and return

a medical-records authorization.

       On June 14, 2019, another Allstate adjuster, Collin Draine, requested that Mr.

Tucker submit any supporting documentation to him. The information provided to Mr.

Draine detailed treatment up to November 14, 2018. After reviewing these records, Mr.

Draine evaluated a range for Mr. Tucker’s non-economic damages from $16,000 to

$26,000. On August 22, 2019, Mr. Draine provided a letter explaining that Mr. Tucker

had been fully compensated by the $100,000 paid by the tortfeasor. On August 30,

2019, Mr. Tucker submitted additional records. Mr. Draine performed another evaluation

on September 11, 2019, which included $30,782.50 in medical expenses. In letters to

Mr. Tucker’s counsel, Mr. Draine observed that Mr. Tucker appeared to have suffered

mainly soft tissue injuries and determined that Mr. Tucker was still fully compensated by

the $100,000 he received from the tortfeasor. In conveying this explanation, Mr. Draine

stated that his evaluation was based to “the demand documents your firm sent me.”

       Mr. Tucker filed this lawsuit on December 3, 2019. On March 12, 2020, he

served his Initial Disclosures, which included a February 14, 2018 letter from Dr. Drew

M. Trainor of Denver Back Pain Specialists suggesting potential ongoing and future

medical treatment. According to Allstate, this document was not provided to Allstate

until after Mr. Tucker commenced litigation. Mr. Tucker says the letter was in his two

demand packages to Allstate.

       On April 10, 2020, Mr. Tucker served his First Supplemental Disclosures. These

disclosures included a November 8, 2018 IME report from Dr. Rafer Leach. Allstate




                                             3
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 4 of 16




claims that Mr. Tucker did not provide Allstate with Dr. Leach’s report prior to litigation.

Again, Mr. Tucker claims that they were included in his prior demand packages.

       Mr. Tucker’s deposition was taken August 28, 2020. At the time of the deposition,

Mr. Tucker’s most recent disclosures were his Second Supplemental Disclosures,

served May 5, 2020. Mr. Tucker’s Second Supplemental Disclosures state that Mr.

Tucker’s most recent medical treatment was July 11, 2018 at Denver Back Pain

Specialists. Allstate served written discovery requests on April 17, 2020. Allstate’s

written discovery asked Mr. Tucker to identify if, prior to filing the lawsuit, he had failed

to provide “any information to Allstate that was relevant to your claim.” Mr. Tucker

represented under oath that there was no relevant, pre-suit information he had that he

had not provided to Allstate. Further, in response to a request for production seeking all

medical records generated after the accident, Mr. Tucker referred to his Initial

Disclosures, indicating that he had already disclosed all medical records. Mr. Tucker did

not produce any medical records between the April 10, 2020 First Supplemental

Disclosures and the date of his deposition. During the deposition, Mr. Tucker informed

Allstate for the first time that the tortfeasor had requested an IME as part of that lawsuit.

Mr. Tucker acknowledged at the deposition that the IME was relevant to assessing his

injuries and damages. Mr. Tucker also testified that he had been receiving ongoing

medical treatment, including injections every 2 months. This information was not

provided to Allstate before the deposition.

       On September 2, 2020, Mr. Tucker served his Third Supplemental Disclosures,

which contained medical records and bills for treatment in 2019 and 2020, but did not

include Dr. Bernton’s IME report from Mr. Tucker’s lawsuit against the tortfeasor. Mr.




                                               4
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 5 of 16




Tucker did provide the report on February 15, 2021, even though he asserts that he had

no duty to do so.

                            SUMMARY JUDGMENT STANDARD

         A motion for summary judgment serves the purpose of testing where a trial is

required. Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court

shall grant summary judgment if the pleadings, depositions, answers to interrogatories,

admissions, or affidavits show there is no genuine issue of material fact, and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A fact is material if

it might affect the outcome of the suit under the governing substantive law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

         The moving party bears the initial responsibility of providing to the court the

factual basis for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “The

moving party may carry its initial burden either by producing affirmative evidence

negating an essential element of the nonmoving party’s claim, or by showing that the

nonmoving party does not have enough evidence to carry its burden of persuasion at

trial.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002). Only

admissible evidence may be considered when ruling on a motion for summary

judgment. World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467, 1474 (10th Cir.

1985).

         If the movant properly supports a motion for summary judgment, the non-moving

party has the burden of showing there are issues of material fact to be determined.

Celotex, 477 U.S. at 322. That is, the opposing party may not rest on the allegations

contained in his complaint, but must respond with specific facts showing a genuine




                                               5
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 6 of 16




factual issue for trial. Fed. R. Civ. P. 56(e); Scott v. Harris, 550 U.S. 372, 380 (2007)

(“The mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.”). See also Hysten v. Burlington N. & Santa

Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). “[T]he content of summary judgment

evidence must be generally admissible and . . . if that evidence is presented in the form

of an affidavit, the Rules of Civil Procedure specifically require a certain type of

admissibility, i.e., the evidence must be based on personal knowledge.” Bryant v.

Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir. 2005). “The court views the record

and draws all inferences in the light most favorable to the non-moving party.” Pepsi-

Cola Bottling Co. of Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir.

2005).

         A judge’s function at summary judgment is not to weigh the evidence and

determine the truth of the matter, but to determine if there is a genuine issue for trial.

Tolan v. Cotton, 572 U.S. 650, 656 (2014).

                                         ANALYSIS

         In his Complaint, Mr. Tucker asserts claims against Allstate for: (1) UIM benefits

under the policy; (2) breach of contract; (3) statutory bad faith under Colo. Rev. Stat. §§

10-3-1115 & 1116; and (4) common law bad faith. Allstate now contends that it is

entitled to judgment on all of Mr. Tucker’s claims. According to Allstate, Mr. Tucker’s

breach of contract claim fails because he cannot show that he complied with the terms

of the policy. Specifically, Allstate asserts that Mr. Tucker forfeited his right to coverage

under the policy by failing to cooperate in the investigation and failing to provide medical




                                              6
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 7 of 16




records documents and authorizations that would have allowed Allstate to fairly

evaluate his claim. Because Mr. Tucker cannot maintain a viable breach of contract

claim, Allstate argues that his bad faith claims fail as a matter of law. I disagree.

       I noted as follows in a recent case where Allstate similarly invoked the “failure to

cooperate” defense:

               In Colorado, a cooperation requirement in an insurance policy is
       “valid and enforceable.” Farmers Auto. Inter-Insurance Exchange v.
       Konugres, 119 Colo. 268, 202 P.2d 959, 962 (1949). Where such a
       requirement exists, an insured who “fails to cooperate with the insurer in
       some material and substantial respect” may forfeit the right to recover.
       [State Farm Mut. Auto. Ins. Co. v.] Secrist, 33 P.3d [1272, 1275 (Colo.
       App. 2001)].

                Importantly, “[w]hether there has been ‘cooperation’ on the part of
       an assured with the company . . . is usually a question of fact.” Konugres,
       202 P.2d at 963. See also Hansen v. Barmore, 779 P.2d 1360, 1364
       (Colo. App. 1989) (“Generally, the question of whether the insured has
       violated his insurance policy by failing to cooperate with the insurer is a
       question of fact for the trial court.”). Non-cooperation constitutes breach
       only if “material and substantial disadvantage” to the insurer is proved. Id.
       “[A]ny formal, inconsequential or collusive lack of cooperation will be
       immaterial.” Konugres, 202 P.2d at 962. In addition, what might appear
       initially to be a breach of the cooperation clause “may be excused, if it
       develops that the failure of the assured was due to mistake, and that there
       was no exercise of bad faith on his part.” Id.

Cribari v. Allstate Fire & Cas. Ins. Co., 375 F. Supp. 3d 1189, 1198 (D. Colo. 2019). The

insurer bears the burden to prove failure to cooperate. Soicher v. State Farm Mut. Auto.

Ins. Co., 351 P.3d 559, 564 (Colo. App. 2015).

       In determining whether an insurer has suffered a material and substantial

disadvantage, a court looks to:

       whether the insurer has been able to complete a reasonable investigation
       with regard to whether the insured’s claim is valid. If the insured’s refusal
       to cooperate prevents the insurer from completing such a reasonable
       investigation, prejudice should be found to exist. Specifically, it has been
       held that the insurer can deny coverage, following an insured’s refusal to
       provide documents reasonably requested by the insurer, on the basis that


                                              7
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 8 of 16




       the insurer has been prejudiced because the insured’s refusal prejudices
       the insurer by putting the insurer in the untenable position of either
       denying coverage or paying the claim without the means to investigate its
       validity.

Walker v. State Farm Fire & Cas. Co., No. 16-CV-00118-PAB-STV, 2017 WL 1386341,

at *4 (D. Colo. Feb. 23, 2017) report and recommendation adopted, No. 16-CV-00118-

PAB-STV, 2017 WL 1386346 (D. Colo. Mar. 17, 2017) (quoting 1 Allan D. Windt,

Insurance Claims & Disputes § 3.2 (6th ed. 2016)).

       Allstate points to several instances where it claims Mr. Tucker breached the

policy’s requirements that he authorize Allstate “to obtain medical reports and other

records pertinent to the claim,” and “cooperate with [Allstate] in the investigation . . . of

any claim.” I will address each in turn.

       First, Allstate directs me to the fact that Mr. Tucker did not provide it with any

medical documents for more than four years following the accident. Allstate claims that

this “robb[ed it] of any opportunity to perform an ongoing assessment of the claim or

even know who was treating Plaintiff for his accident-related injuries.” The force of this

argument is diminished, however, when considering the realities of medical treatment

and third-party insurance disputes. As Mr. Tucker notes, medical records are only

developed over time, sometimes a period of years. Moreover, to establish that he was

entitled to UIM benefits from Allstate, Mr. Tucker first had to deal with the tortfeasor and

his insurance carrier. This takes time and, in this case, necessitated a lawsuit. Mr.

Tucker claims that it was only in early 2018, after Dr. Trainor indicated that his “pain

complaints will be permanent,” that Mr. Tucker believed that the tortfeasor’s liability

insurance would not adequately compensate him for his injuries. And it is not the case

that Allstate was wholly in the dark as to what Mr. Tucker was doing during this period.



                                               8
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 9 of 16




Allstate’s claim file indicates that in the summer of 2018, Mr. Tucker was “still getting

injections every couple months for the next 5 years” and that his medical bills were

“climbing.” Indeed, in an August 20, 2018 letter, an Allstate adjuster informed Mr.

Tucker that it was “too early” to confirm UIM exposure. It was only after Mr. Tucker, with

Allstate’s permission, settled with the tortfeasor in January 2019 and made a demand to

Allstate that Allstate was in a position to evaluate his UIM claim. In short, Allstate cannot

show that it was prejudiced or disadvantaged by not having medical records or bills

between the period between Mr. Tucker’s accident and his UIM demand.

       Next, Allstate claims that on two occasions, Mr. Tucker failed to sign and return a

medical-records authorization, which prevented Allstate from independently obtaining

his medical records. It is undisputed that Mr. Tucker did not respond to an Allstate

agent’s request in August 2015 that he provide a medical-records authorization. Mr.

Tucker provides no justification for this failure. At the same time, though, Allstate has

not demonstrated that this was an act of bad faith, as opposed to an oversight, on Mr.

Tucker’s part. At his deposition, Mr. Tucker stated he would have signed an

authorization had one been presented to him. Furthermore, there is no record that

Allstate ever told Mr. Tucker that by not providing the authorization, it would be unable

to process his claim or that he would risk forfeiting all coverage under the policy.

Significantly, Allstate has not identified a material and substantial disadvantage that it

suffered by not having the authorization. Allstate does not claim that there are medical

records it would or could have obtained pursuant to the medical-records authorization

that were not ultimately disclosed by Mr. Tucker. And, as discussed above, the mere

fact that Allstate could have accessed Mr. Tucker’s medical records earlier in time is not




                                              9
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 10 of 16




 sufficient, as a matter of law, to constitute a breach of the cooperation requirement. It is

 also appropriate to note, as Mr. Tucker does, that Mr. Draine, the adjuster who

 ultimately denied UIM coverage in 2019, did not request an authorization or indicate that

 one was necessary to complete his evaluation.

        As to the second authorization request, Mr. Tucker denies ever receiving it. This

 is plainly a factual dispute that cannot be resolved on a Rule 56 motion but must be

 decided by the trier of fact.

        Allstate next maintains that Mr. Tucker breached the policy by not disclosing up-

 to-date medical records, Dr. Trainor’s recommendations letter that indicated that Mr.

 Tucker was permanently injured, and Dr. Leach and Dr. Bernton’s respective IME

 reports. Regarding the medical records, Mr. Draine apparently believed that Mr. Tucker

 had stopped treatment in November 2018. However, Mr. Tucker’s correspondence with

 Mr. Draine reveals that he was continuing to receive treatment in the form of injections

 and was in the process of procuring these records. In his response, Mr. Draine does not

 refer to Mr. Tucker’s declaration that he is continuing treatment and waiting on records,

 nor did he ever request to interview Mr. Tucker to get this information firsthand. The

 evidence indicates that through counsel, Mr. Tucker expressed a willingness to work

 with Mr. Draine and provide him what he needed. Mr. Draine, for his part, did not send a

 reservation of rights and never threatened to deny coverage under the policy’s

 cooperation clause. Under these circumstances, summary judgment is not appropriate

 on a failure to cooperate theory.




                                              10
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 11 of 16




        From the record before me, there is also a factual dispute as to whether Mr.

 Draine and Allstate had access to the letter/reports of Dr. Trainor and Dr. Leach prior to

 this lawsuit being initiated. Mr. Tucker’s demand letter to Mr. Draine states as follows:

        We are including with this letter the original Demand Package that was
        sent to State Farm along with the future treatment needs envisioned by
        Dr. Drew Trainor at Denver Back Pain Specialists. As you can glean from
        the records, Dr. Trainor has opined that Mr. Tucker’s neck injury is
        permanent. An independent medical exam performed by Dr. Rafer Leach .
        . . is also attached.

        In a follow up letter, Mr. Tucker’s counsel again referenced the medical opinions

 of Dr. Trainor and Dr. Leach and offered to provide their reports if Mr. Draine did not

 have them. Mr. Draine neither requested the reports nor mentioned them in his

 correspondence. Accordingly, while a question of fact exists as to whether Mr. Tucker

 actually provided these reports to Mr. Draine, there is no indication that Mr. Tucker was

 hiding them or otherwise acting in bad faith.

        Finally, Dr. Bernton’s IME report was generated at the behest of the tortfeasor’s

 insurance carrier in the course of defending Mr. Tucker’s lawsuit against its insured. The

 relevancy of such a document to a claim for UIM coverage is doubtful. It is certainly not

 a treatment record. Moreover, Allstate was admittedly aware of the litigation between

 Mr. Tucker and tortfeasor but apparently did not request records relating to that action.

 In any event, there is nothing in the policy that would put Mr. Tucker on notice that he

 had a contractual duty to disclose an adverse opinion of this sort to his own insurance

 carrier, which has an independent obligation to fairly investigate and evaluate his claim,

 and Allstate cites no statute or caselaw that required him to do so.

        My conclusion that summary judgment in favor of Allstate is inappropriate is

 bolstered when I compare the facts of this case to those where an insured’s failure to



                                             11
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 12 of 16




 cooperate was deemed so substantial and material as to warrant summary judgment.

 As I explained in Cribari,

        For example, in Walker v. State Farm Fire & Casualty Co., No. 16-CV-
        00118-PAB-STV, 2017 WL 1386341 (D. Colo. Feb. 23, 2017), Magistrate
        Judge Varholak recommended summary judgment be granted in favor of
        an insurer on a breach of insurance contract claim based on failure to
        cooperate where the plaintiff/insured was extraordinarily uncooperative in
        the insurer’s investigation of an alleged theft of $ 60,000 in luxury goods.
        The Walker plaintiff had refused to answer questions during two
        examinations under oath. His answers to simple and direct questions were
        unhelpful and evasive. He refused to verify bank records received from his
        bank; he refused to verify photographs that he had submitted of the
        allegedly stolen items; he refused to verify or substantiate proof of his
        income or even his ownership of the alleged stolen goods. He refused to
        provide a tax release that would have allowed the insurer to verify income.
        And despite making a claim for $ 60,000 in lost luxury goods, he could not
        produce a receipt for a majority of the items, and provided no
        documentary proof to establish his ability to purchase $ 60,000 worth of
        luxury goods.

                Another example is Harris v. Allstate Insurance Company, No. 09-
        cv-01953-LTB-MJW, 2010 WL 2543560 (D. Colo. June 22, 2010), where
        Judge Babcock granted summary judgment in favor of an insurer because
        of the plaintiff’s failure to cooperate. The Harris insurance policy had
        specific policy language specifying that the “injured person may be
        required to take medical examinations by physicians we choose, as often
        as we reasonably require. We must be given authorization to obtain
        medical reports and other medical records pertinent to the claim.” Id. at *3.
        Yet, in the face of this unequivocal policy language, the Harris plaintiff
        refused to submit to an IME by a doctor chosen by Allstate, and failed to
        execute the requested medical release authorizations. Judge Babcock
        found these failures to abide by the specific contractual obligations to
        constitute a refusal to cooperate and failure to satisfy the conditions
        precedent to coverage. “No reasonable trier of fact could conclude
        otherwise.” Id. at *4.

               Then there is the Windhorst case, where the insurance policy
        required the insured to “cooperate” and “assist” the insurer in “securing
        and giving evidence” and also required the insured to provide written
        authorizations to allow the insurer to obtain “medical bills,” “medical
        records,” “wage, salary, and employment information; and any other
        information [the insurer] deem[s] necessary to substantiate the claim.” . . .
        Although the insured refused to sign blanket medical releases, the insurer
        was willing to accept relevant medical documents along with a privilege
        log of withheld documents. But no log of privileged medical records was


                                             12
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 13 of 16




        ever provided prior to suit being filed. And when the insured appeared for
        an examination under oath, it was terminated after twenty minutes
        because of interference by the insured’s counsel. The insurer gave a
        “final” warning, via a letter, giving the insured another opportunity to
        cooperate by providing relevant medical records or a privilege log. The
        insurer noted that the insured had failed to provide relevant medical
        records from at least ten different health care providers. But no further
        medical records or any privilege log were provided until after suit was filed.
        There was an unrebutted affidavit from the insurer explaining that the
        claim could not be adjusted without the requested records.

                Doerr v. Allstate Ins. Co., 121 F. App’x 638 (6th Cir. 2005), was a
        case involving fire loss after suspected arson, where the insured refused
        to supply information of his exact whereabouts on the date of the fire, did
        not provide any of the requested financial records or documents, refused
        to provide evidence of his financial condition, assets and expenses, utility
        records for the insured property, or the extent of phone calls between
        himself and the current tenant. The insurer specifically warned the insured
        that his non-compliance with the insurance policy conditions could result in
        a forfeiture of his rights under the policy. In light of all those facts, the court
        held that the insured’s failure to provide the requested records breached
        his duty to cooperate.

 375 F. Supp. 3d at 1200–01.

        By contrast, in this case there is evidence that Mr. Tucker demonstrated a

 willingness to cooperate with Allstate to provide it with information necessary to

 evaluate his claim. A reasonable juror could conclude that Mr. Tucker’s failure to

 provide the medical-records authorization was merely an excusable mistake, and that

 other instances of purported non-cooperation could be chalked up to miscommunication

 between the parties or even a lack of diligence on Allstate’s part. Furthermore, as I

 noted in Cribari, “in a number of the cases cited above, the failure to cooperate

 supported a conclusion by the insurer that the claim was fraudulent, and the failure to

 cooperate was an effort by the insured to prevent the insurer from discovering the

 fraud.” Id. at 1201. There is no evidence that Mr. Tucker’s failure to provide information

 was part of a plot to conceal a fraudulent claim.



                                                13
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 14 of 16




        The two more recent decisions from this District cited by Allstate are also

 distinguishable. Judge Daniel D. Domenico summarized the facts of Hall v. Allstate Fire

 & Cas. Ins. Co., No. 19-cv-02604-DDD-NYW, 2021 WL 119344, at *2 (D. Colo. Jan. 12,

 2021), as follows:

        After Mr. Hall sent his initial medical bills to Allstate in April 2019, Allstate
        attempted to follow up with him on numerous occasions to discern
        whether he had incurred additional medical expenses. Mr. Hall responded
        to none of those follow-up communications and did not supplement his
        medical records or bills. He instead filed this suit alleging Allstate’s breach.
        But under the cooperation clause, there can be no breach unless Mr. Hall
        cooperated in Allstate’s investigation of his claim.

 2021 WL 119344, at *2. Judge Domenico found that summary judgment was proper on

 the plaintiff’s claims because he filed suit without giving Allstate the opportunity to

 investigate his claim. Id. at *3. Here, conversely, Mr. Tucker’s counsel did respond to

 Allstate’s letters and offered to supplement his records and bills and provide whatever

 other information Allstate deemed relevant. He filed the lawsuit only after those

 communications faltered.

        Similarly, in Haptonstall v. Am. Fam. Mut. Ins. Co., No. 19-CV-00037-CMA-KLM,

 2021 WL 392601 (D. Colo. Feb. 4, 2021), Judge Christine M. Arguello found that the

 defendant insurance carrier carried its burden of proving noncooperation. There, in

 addition to failing to provide any medical-record authorizations, the plaintiff refused to

 produce authorizations for academic records, failed on numerous occasions to provide

 unredacted and updated medical records, and refused to undergo neuropsychological

 testing as requested by the insurer. Id. at *6–8. This case, like the others described

 above, involved a much greater degree of culpability on the part of the insured and a

 correspondingly greater prejudice suffered by the insurance carrier.




                                               14
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 15 of 16




        Allstate insists that “worse conduct does not absolve Plaintiff of his breaches.”

 But I must take into account the entire claim history when deciding whether Allstate was

 substantially and materially disadvantaged, and Allstate does not point to a case where

 an insured’s one-time failure to sign a medical-records authorization, years before the

 UIM demand was even sent to the insurer, was, standing alone, grounds for summary

 judgment. And, as I stated above, Allstate has not demonstrated that Mr. Tucker had an

 affirmative duty to produce Dr. Bernton’s IME report. Those are the only undisputed

 facts before me. A reasonable juror may conclude, after hearing each side’s version of

 the disputed facts, that Mr. Tucker failed to cooperate, that Allstate’s behaved

 unreasonably, or neither, but I cannot decide that on the undisputed evidence

 presented.

        Because I find that disputed issues of material fact preclude granting summary

 judgment, I decline at this time to address the novel question of whether Colo. Rev.

 Stat. § 10-3-1118 (effective on September 14, 2020) applies to bar Allstate’s failure-to-

 cooperate defense in this case. It may be that before this case goes to trial, there will be

 additional guidance from the Colorado courts as to how that statute, which imposes

 certain preconditions insurers (such as giving fair notice and an opportunity to cure)

 before an insurer can invoke a defense of “failure-to-cooperate,” should be applied to

 cases filed before the passage of the statute. I note that the act adding this section to

 Colorado’s statutes provided in Section 2, “This act applies to litigation that occurs on or

 after the applicable effective date [September 14, 2020] of this act.” This case was filed

 before the passage of the new law. But the litigation is still “occurring” after the passage




                                              15
Case 1:19-cv-03693-NRN Document 53 Filed 03/26/21 USDC Colorado Page 16 of 16




 of the statute. In light of my reasoning outlined above, I need not decide this question

 today.

                                       CONCLUSION

          For the reasons stated above, it is hereby ORDERED that Defendant’s Motion for

 Summary Judgment (Dkt. #36) is DENIED. This case will go to trial.



 Dated this 26th day of March, 2021.
                                                  N. Reid Neureiter
                                                  United States Magistrate Judge




                                             16
